department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division dear o organization our adverse determination was made for the following reasons release number release date date date uil code this is a final adverse determination as to your exempt status under sec_501 of the internal_revenue_code ein person to contact identification_number contact telephone number in reply refer to te_ge review staff o fails to meet the requirement for exemption under sec_501 sec_501 as changed by the tax reform act of provides for the exemption of clubs organized and operated for pleasure recreation and other non-profitable purposes substantially_all of the activities of which are for such purposes and no part of the net_earnings of which inures to the benefit of any private shareholder based on the above we are revoking your organization's exemption from federal_income_tax under sec_501 of the internal_revenue_code effective january you have executed the form 6018-a agreeing to this revocation as a result of a recent audit of your organization's activities and forms for the periods ended december it was determined that your organization has exceeded the safe_harbor limitations on non-member income as outlined in public law public law states that it is intended that social clubs should be permitted to receive up to percent of their gross_receipts including investment_income from sources outside of their membership without losing their exempt status metrotech center fulton street brooklyn ny department of the treasury internal_revenue_service washington d c tax exempt ano government entities division you are required to file form_1120 u s_corporation income_tax return form_1120 must be filed by the day of the third month after the end of your annual_accounting_period a penalty of dollar_figure a day is charged when a return is filed late unless there is reasonable_cause for the delay however the maximum penalty charged cannot exceed dollar_figure or percent of your gross_receipts for the year whichever is less this penalty may also be charged if a return is not complete so please be sure your return is complete before you file it you have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance or you can contact the taxpayer_advocate from the site where the tax_deficiency was determined by calling or writing to if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling metrotech center fulton street brooklyn ny marsha a ramirez director eo examinations sincerely yours form_886 a department of the treasury - internal_revenue_service explanation of items name of taxpayer o organization schedule no or exhibit year period ended issue whether the tax-exempt status of an organization that operates as a fraternity qualifies for exemption under sec_501 of the internal_revenue_code whether the organization is required to file form_1120 whether revocation of the organization’s tax-exempt status should be applied facts o is under a group ruling a fraternity organization is a tax-exempt under sec_501 for the furtherance of it’s exempt_purpose to provide a social_club organization for pleasure recreational and other non-profitable purposes within the meaning of sec_501 of the internal_revenue_code the fraternity organization provides a quarterly newsletter to its members regarding the alumni and undergraduate chapter but having no organized social and recreational program there is a lack of commingling of its’ members the organization has failed the organizational_test the fraternity organization gross_receipts are primarily investment_income which far exceeds the investment_income limitation there have been enormous amount of activity in traded stock from the organization the investment_income is approximately over eighty percent the organization has failed the operational_test law sec_501 describes organizations such as social clubs organized for pleasure recreation and other non-profitable purposes substantially_all of the activities of which are for such purposes and no part of the net_earnings of which inures to benefit of any private shareholder revproc_71_17 sets forth the guidelines for determining the effect gross_receipts derived from use of a social club’s facilities by the general_public have on the club’s exemption from federal_income_tax under sec_501 of the internal_revenue_code of revrul_69_635 state that the lack of commingling and fellowship among members is an indication that the purpose of the organization is only to provide personal services and goods to the membership in a manner similar to commercial counterparts public law provides that social clubs may receive up to percent of their gross_receipts including investment_income from sources outside of their membership without losing their tax- exempt status it is also intended that within thi sec_35 percent amount not more than percent of the gross_receipts should be derived from nonmember use of club facilities government ’s position form 886-a crev department of the treasury - internal_revenue_service page -1- form_886 a name of taxpayer o organization schedule no or exhibit year petiod ended explanation of items department of the treasury - internal_revenue_service based on the facts and activity of the organization the law clearly states that if the organization receives substantially more than percent of investment_income it can result in revocation the organization does not qualify for exemption since the investment_income exceeds eighty percent of nonmember income the organization lack personal contact commingling and fellowship among its members there is no organized social or recreational program which do not qualify for exemption because the sole activity of the organization is to trade stock with the club funds and there was no significant commingling of its members see revrul_69_635 and pl taxpayer’s position the organization has been provided with the government’s position on the issues in question orally with the cpa and has not provided the examining officer with any supporting position either in writing or orally the organization agrees with revocation and completed form_1120 the organization signed form 6018-a the organization declined to have a closing conference - conclusion the organization failed to meet the thirty-five percent limitation on gross_receipts to include investment_income as required by public law the organization does not appear to meet the operational_test of sec_1 c -1 a the organization’s activities regarding trading stock is operated in an investment manner does not define a social_club organized exclusively for pleasure recreation and other non-profitable purposes and is not exempt under sec_501 a based on the foregoing reasons the organization does not qualify for exemption under sec_501 and its tax exempt status should be revoked as of january form 886-a ev department of the treasury - internal_revenue_service page -2- form 6018-a rev case number department of the treasury-intemal revenue service consent to proposed action all references are to the intemal revenue code prepare in duplicate name and address of organization date of latest determination_letter employer_identification_number date of proposed action letter consent to the proposed action relative to the above organization as shown by the box checked below understand that whether or not execute this form sec_7428 of the internal_revenue_code does not apply to the action herein consented to jy denial of exemption revocation of exemption effective date nature of proposed action modification of exempt status from sec_501 if you agree to the proposed action please sign and return this consent you should keep a copy for your records name of organization effective date other specify to c title date signature signature title date instructions for use of this form this consent is to be used only for proposed actions not organization followed by the signature s and title s of the subject_to declaratory_judgment under sec_7428 in general actions related to tax exempt status under irc person s authorized to sign for it an attorney or agent may sections other than c or foundation status under _ sign provided the action is specifically authorized by a power sec_509 do not use this consent for actions related to qualification under sec_501 or foundation status under sec_509 of attorney poa if the poa was not previously filed please include it with this form ‘ this consent should be signed by hand with the name of the signature instructions catalog number 36979y www irs gov form 6018-a rev department of the treasury internal_revenue_service commerce street dallas texas - tax_exempt_and_government_entities_division taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe an adjustment of your organization's exempt status is necessary if you do not agree with our position you may appeal your case the enclosed publication the examination process explains how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process if you request a conference we will forward your written_statement of protest to the appeals_office and they will contact you enclosed for your convenience an envelope is if you and appeals do not agree on some or all of the issues after your appeals_conference or if you do not request an appeals_conference you may file suit in united_states tax_court the united_states court of federal claims or united_states district_court after satisfying procedural and jurisdictional requirements as described in publication letter catalog number 34801v you may also request that we refer this matter for technical_advice as explained in publication exempt_organization appeal procedures for unagreed issues lf a determination_letter is issued to you based on technical_advice no further administrative appeal is available to you within the irs on the issue that was the subject of the technical_advice if we do not hear from you within days from the date of this letter we if you accept our findings please sign and return the enclosed form_6018 consent to proposed adverse action we will then send you a final letter modifying or revoking exempt status will process your case on the basis of the recommendations shown in the report of examination and this letter will become final in that event you will be required to file federal_income_tax returns for the tax period s shown above file these returns with the ogden service_center within days from the date of this letter unless a request for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and letter catalog number 34801v thank you for your cooperation sincerely marsha a ramirez director eo examinations enclosures publication publication form_6018 report of examination envelope letter catalog number 34801v
